DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Per Examiner’s Amendment below, this application is in condition for allowance except for the presence of claims 18 and 19 directed to an invention non-elected without traverse.  Accordingly, claims 18 and 19 have been cancelled herein below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wilfred Patrick on November 4, 2021.

The application has been amended as follows: 

	Claim 1, line 1, insert “monolithic” between “A” and “femoral implant”.

	Claim 1, line 6, remove “and” from between “second radius;” and “a first pivot”.

	Claim 1, line 7, replace “one of the first and second” with “the first”.

	Claim 1, line 8, insert “; and a second pivot pad extending anteriorly from a posterior end of the second condylar surface” between “condylar surfaces” and “, wherein when the first”.

	Claim 6 is canceled.

	Claim 7, line 1, replace “claim 6” with “claim 1”.

	Claim 10, line 1, insert “monolithic” between “A” and “femoral implant”.

	Claim 10, line 11, replace “condylar surfaces” with “bone contacting surface portions” between “across first and second” and “respectively”.

	Claim 10, line 11, replace “condylar surfaces” with “bone contacting surface portions” between “and second” and “being spaced apart”.

	Claim 17, line 2, replace “is” with “further includes”.
	Claims 18 and 19 are canceled. 
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: after a careful search and examination Examiner has the following findings. 
For independent claims 1 and 10 the best known and/or available prior art fails to disclose, teach or fairly suggest the combination of a monolithic femoral implant having first and second curved keels and first and second pivot pads in accordance with the breath and features as claimed along with all of the limitations contained within the claims.  For example, relevant prior art to Axelson et al. U.S. publication no. 2012/0330429 (“Axelson”) as applied in the non-final office action mailed July 1, 2021, teaches the claim limitations for the reasons described in said non-final office action, wherein particular attention is drawn to figures 4, 5 and 9 of Axelson and to the rejection of dependent claims 6+ under 35 U.S.C 102 and rejection of dependent claims 4 and 5 under 35 U.S.C 103.  However, due to available claim interpretations and teachings of the prior art to Axelson, it appears that if Axelson were formed as a monolithic femoral implant including the features as claimed (note non-final office action), then such a device would fail to have both claimed first and second pivot pads along with all of the limitations contained within the claims because formation of medial and lateral condylar portions (e.g., 12 and 14 as shown in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774